                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
 -------------------------------------------------------------- X         DATE FILED: 7/6/2021
 CHERISE COX,                                                   :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   20-CV-2096 (VEC)
                                                                :
                                                                :       ORDER
 NEGRIL VILLAGE, INC., MARVA LAYNE,                             :
 INDIVIDUALLY, AND CARLTON HAYLE,                               :
 INDIVIDUALLY,                                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 23, 2021, the Court set aside the Clerk’s Certificate of Default

against Defendants, see Dkt. 50;

        WHEREAS the Court warned defense counsel to abide closely by this Court’s orders,

given that the entire default judgment process could have been avoided if defense counsel had

timely communicated with the Court, see id.;

        WHEREAS the Court also ordered the parties to meet and confer and to submit an

updated proposed schedule for discovery in this case not later than July 2, 2021; and

        WHEREAS on July 2, 2021, notwithstanding the Court’s order to submit an updated

proposed schedule, defense counsel submitted what appears to be the exact same proposed Case

Management Plan as the parties submitted on January 14, 2021, see Dkt. 22, which contains fact

and expert discovery deadlines that have both long since passed;

        IT IS HEREBY ORDERED that not later than July 8, 2021, the parties must submit a

joint letter explaining this error and proposing new deadlines for discovery. Defense counsel —

and Plaintiff’s counsel, to the extent he was complicit in the filing of the outdated proposed Case



                                                   Page 1 of 2
Management Plan — must also explain in the letter why the Court should not impose sanctions

for failing to heed the Court’s order.



SO ORDERED.
                                                      _____________________  _ _______
                                                  _________________________________
Date: July 6, 2021                                      VALERIE CAPRONI
                                                                   CAPRON    NI
      New York, NY                                    United States District Judge




                                         Page 2 of 2
